Birdzell, J.
(concurring specially). I concur in the result reached in the foregoing opinion of my associate, Judge Grace, and in most of the reasons assigned therefor. I am of the opinion, however, that it was not shown that the Bumely Products Company and the M. Rumely Company were, to all intents and purposes as regards the transaction in question, the same corporation. I am further of the opinion that, under all the facts and circumstances disclosed in the record, there is ample foundation to support a finding that the M. Rumely Company had notice of the defense which was established by the defendants, and that it was consequently not entitled to the protection which is accorded to holders in due course. The M. Bumely Company could transfer, through the receiver, no better title or right than it had. 8 C. J. 472.